


109 HR 6209 IH: To protect the religious freedom of providers of adoption

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6209
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. English of
			 Pennsylvania (for himself, Mr. Green of
			 Wisconsin, Mr. Wilson of South
			 Carolina, Mr. Souder,
			 Mr. Kennedy of Minnesota,
			 Mr. Gingrey,
			 Mr. Akin, Mr. Miller of Florida,
			 Mr. McCotter,
			 Mr. Sam Johnson of Texas,
			 Mrs. Musgrave, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To protect the religious freedom of providers of adoption
		  or foster care services.
	
	
		1.Short titleThis Act may be cited as the
			 Religious Freedom for Providers of Adoption, Foster Care, and Child
			 Welfare Services Act.
		2.FindingsThe Congress finds as follows:
			(1)The Constitution of the United States
			 grants the Congress the power to provide for the general welfare of the people
			 of the United States, and prohibits the enactment of laws that violate the
			 freedom of religion guaranteed by the First Amendment.
			(2)Among the many ways that Congress provides
			 for the general welfare is by providing approximately $7,000,000,000 annually
			 in Federal funds to support the provision of foster care, adoption, and other
			 child welfare services to children and families in need of such
			 services.
			(3)One of the most important of these services
			 is the placement of foster or adoptive children with families who are capable
			 of providing appropriate care for these needy children.
			(4)Religious
			 organizations have played a longstanding role in the effective provision of
			 these services, especially placement services.
			(5)Some State and local governments have in
			 effect laws, policies, or procedures under which licenses necessary for
			 religious organizations to provide foster care and adoption services are
			 denied, or threatened to be denied, unless these organizations violate their
			 own religious principles and beliefs and agree to place foster or adoptive
			 children with couples whose marriage is not recognized by Federal
			 statute.
			(6)These actions by State and local
			 governments inhibit the religious freedom of religious organizations that seek
			 to provide these services, by discriminating against them for providing these
			 services in a manner that does not violate their religious principles and
			 beliefs.
			(7)An appropriate and effective method of
			 encouraging cooperation with the Federal policy of supporting the provision of
			 these services in a manner consistent with the freedom of religion is to
			 withhold Federal funds from State or local governments who act in violation of
			 this policy.
			(8)Therefore, this Act provides for the
			 withholding of Federal funds for foster care and adoption assistance to States
			 that restrict the freedom of religious organizations to provide foster care and
			 adoptive services consistent with the fundamental religious beliefs and
			 principles of these organizations.
			3.Protecting
			 religious freedom of entities that provide adoption or foster care
			 servicesSection 474 of the
			 Social Security Act (42 U.S.C. 674) is amended by adding at the end the
			 following:
			
				(g)Protecting
				religious freedom of entities that provide adoption or foster care
				servicesNone of the funds made available to carry out this part
				may be made available to a State or local government that discriminates against
				any entity on the basis that—
					(1)the only couples to whom the entity
				provides adoption or foster care services are couples united in marriage (as
				defined in section 7 of title 1, United States Code); or
					(2)the only
				individuals to whom the entity provides adoption or foster care services are
				those whose conduct is in accordance with the religious principles and
				practices of the
				entity.
					.
		
